United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2154
                         ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 William Santa Combs

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                              Submitted: March 22, 2021
                                Filed: April 30, 2021
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      After considering a number of factors, the district court 1 decided not to reduce
William Combs’s 210-month prison sentence under the First Step Act. See Pub. L.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       We conclude that the district court gave a reasoned basis for its decision and
did not abuse its discretion. See United States v. McDonald, 944 F.3d 769, 771–72
(8th Cir. 2019) (discussing the standard of review and outlining the two-step analysis
for motions under the First Step Act); United States v. Williams, 943 F.3d 841, 844
(8th Cir. 2019) (explaining that the sentencing court must have considered the
parties’ arguments and have a reasoned basis for its decision). It did not have to
consider the statutory sentencing factors before making a decision, nor reduce his
sentence even if he was eligible. See § 404(c), 132 Stat. at 5222 (“Nothing in this
section shall be construed to require a court to reduce any sentence pursuant to this
section.”); United States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020) (explaining
that, in reviewing a First Step Act motion, “a district court may, but need not,
consider the section 3553 factors”).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




                                         -2-